Title: To James Madison from Robert Ritchie, 19 March 1801
From: Ritchie, Robert
To: Madison, James


					
						Sir
						Port Républicain March 19th. 1801.
					
					I have to inform you that I have received information by express from Jacmel that on the night of the 1 inst an armed Barge from a British Frigate entered the harbour & cut from her moorings the Brig Fair American Azel Howard Master of Philadelphia which vessel had part of her Cargo on board, & part on Shore when the event took place.
					The Captain was carried off with the vessel & I presume the Brig has been sent to Jamaica without any papers on board to prove the Property.
					I have taken the proper measures to obtain from the Custom house of Jacmel the Register & shall send a certified Copy of it to the American Agent at Kingston by the first oppy.  With respect to the property left on Shore I have taken Steps for its preservation & Security.  I immediately acquainted Genl. Toussaint by letter of this unprecedented hostile measure & expect he will forward a remonstrance to the British Admiral.  He is expected here daily from the City of St. Domingo, where I shall call his attention to this unwarrantable act, a Conduct which the commander of the Frigate cruizing in that quarter    appears determined to persist in, for I have this morning reced. accts of a second attempt of that nature made in the same port upon the Schr. Venus. Capt. Bartlett of Charleston the Crew of which vessel fortunately perceiving the boat    before she got along side, by a discharge of muskets deterd them from pursuing their design.
					I have ascertained the frigates name to be Circe one of the Squadron on the Jamaica Station.  I have the honor to be With great respect your Obdt. Hle Servt.
					
						Rob. Ritchie
						Consul of the US of America
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
